Citation Nr: 1620482	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  10-09 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for peripheral neuropathy (PN) or all neurological manifestations of the bilateral upper extremities (BUE), to include as secondary to service-connected diabetes mellitus, type II (DM).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Tamlyn, Counsel



INTRODUCTION

The Veteran had active service from June 1965 to June 1967, including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The issue of entitlement to service connection for PN of the bilateral lower extremities was granted in June 2015 following a January 2015 Board remand. This issue is no longer on appeal. 


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

In January 2015, the Board remanded this claim for a VA examination and opinion regarding PN of the BUE, to include secondary service connection and secondary aggravation. The Board finds that there has not been substantial compliance with the remand. See Stegall v. West, 11 Vet. App. 268 (1998). The April 2015 VA examiner intimated that the Veteran may have carpal tunnel syndrome (CTS), noted a history of an essential tremor, and also noted a seizure disorder. On remand, the examiner should address whether DM aggravates any CTS (if diagnosed), essential tremor and/or seizure disorder. See April 2016 Informal Hearing Presentation (citing to medical information from the University of Maryland Medical Center stating that CTS may be caused by DM and requesting that the Board remand for another VA examination).  The Board agrees with the April 2016 brief and finds that another examination is necessary to decide this appeal.

The Board also requested the Veteran send in private neurology records. The Veteran did not respond to the March 2015 request. However, a November 2011 VA record states that some private neurology records from Central Baptist were available through "Imaging." On remand, the AOJ should ensure these records are associated with the file. 

Accordingly, the case is REMANDED for the following actions:

1. Associate Central Baptist neurology records, available through "Imaging", with the claims file. If unavailable, this fact should be documented in the file and the Veteran should be informed VA is unable to obtain these records. 38 C.F.R. § 3.159(e)(1). 

2. After completing the above and associating any additional treatment records with the claims file, send the file for an opinion to determine the etiology of any CTS, tremor, and/or seizure disorder of the upper extremities. The examiner should review the claims file and note such review in the report. The examiner should:

a. Identify all current neurological manifestations of the bilateral upper extremities. In identifying all current neurological manifestations, please consider medical and lay evidence dated both prior to and since the filing of the July 2009 claim for service connection for neurologic disorder of the upper extremities.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis. For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

b. For each identified neurological manifestations of the upper extremities (to include CTS, tremor, and/or seizure disorder), state whether it is at least as likely as not that the diagnosis:

 i. is related to or had its onset in service. 

 ii. was caused or aggravated, at least in part, by service-connected diabetes mellitus type II.

c. If any neurological manifestation of the upper extremities, was aggravated (permanently worsened beyond its normal progression) by diabetes mellitus, to the extent possible please establish a pre-aggravation baseline level of disability and compare it to the current level of disability. If this is not possible, please explain why not.

A comprehensive rationale for the conclusions reached should be set forth.

3. Readjudicate. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015). 

